El Juez Asociado Se. Eiguekas,
emitió la opinión del Tribunal.
En autos ejecutivos seguidos ante el extinguido Juzga-do de primera instancia de Ponce por Lorenzo Blás Ca-rro como cesionario de .Don José Monge'Engilantti, contra Don José Gutiérrez Maldonado, se adjudicaron al acreedor ejecutante Blas Carro en siete de Octubre de .1897 en pago de su crédito dos fincas: una en el barrio de Eusio, término municipal de Peñuelas, constante de treinta y una cuerdas veinte y cinco céntimos y otra en el propio barrio compuesta de odio cuerdas, de cuyas fin-cas so dio posesión al adjudicatario y se inscribieron á su favor en el Registro de la Propiedad.
Don Lorenzo Blás Carro dueño ya de esas dos fincas vendió la de treinta y una cuerdas por escritura' pública á Don Ramón Blas Toro, quien también la inscribió á su favor en el referido Registro.
En tramitación los autos ejecutivos que según se lia dicho seguía Carro contra su deudor José Gutiérrez Maldonado, vendió éste á Doña Eulogio. Colón y Sierra, espo-sa de Don Prudencio Rodríguez Arce, una finca de veinte y cinco cuerdas. La fcelia de la escritura de venta es de 28 de Setiembre de 1897 y también se inscribió á favor de la compradora en el Registro de la Propiedad. .En jui-cio verbal seguido contra Da. Eulogia Colón Sierra y contra su esposo Prudencio Rodríguez Arce por Don Angel Maldonado y Cortí, en cobro de 396 dollars, con la sola prueba de confesión Lecha por el esposo por sí y á nombre de su esposa, que no asistió al juicio, porque se alegó mo-tivo de enfermedad, se dictó sentencia condenatoria y en la vía de apremio se embargó la finca de Doña Eulogia Colón de veinte y cinco cuerdas que compró á Don José Gutiérrez Maldonado y se tomó razón de ‘dicho embargo en el Registro, constando que en Mayo 15 de 1903 sé dic-tó auto' de adjudicación á favor del demandante Don Angel Maldonado. Es de notar que Doña Eulogia Colón *81Sierra no opuso reparo alguno á ese juicio yerbal civil y antes al contrario hizo gestiones posteriores, á la prue-ba de confesión que demuestran su conformidad con la tramitación dada al juicio liasta que se dictó sentencia condenatoria.
Don Lorenzo Blas Carro y Don Ramón Blas Toro con esos antecedentes y partiendo del supuesto de que el embargo, anotación y ordenada adjudicación se refieren á veinte y cinco cuerdas que están comprendidas entre las adquiridas y poseídas por aquellos, presentaron contra Don Angel Maldonado y los esposos Don Prudencio Ro-dríguez Arce y Da. Eulogia Colón Sierra, en 15 de julio de 1903, en la Corte de Ponce, la. demanda de autos, en la que,, desxjués de referir los lieclios que quedan expuestos, alegaron y solicitaron:
Primero. Que se declarase nulo el juicio verbal civil entre Maldonado y dicbos esposos porque la confesión en juicio lia de recaer sobre heclios personales del confesan-te y eS necesario que éste tenga capacidad para hacerla y el esposo, por tanto, no pudo confesar válidamente sobre hechos que se referían á su esposa.
Segundo. Que se declarara rescindida, y por tanto nu-la, la escritura de 28 de Setiembre de 1897, que se refiere á la venta de la finca de 25 cuerdas, hecha por Don José Gutiérrez Maldonado á favor de Doña Eulogia Colón y Sierra, esposa de Rodríguez, porque son rescindidles los contratos celebrados en fraude de acreedores, y los que se refieren á cosas litigiosas, cuando se celebren con el de-mandado, sin conocimiento y aprobación de las partes li-tigantes ó de la autoridad judicial competente, repután-dose al propio tiempo fraudulentas las enagenaciones he-chas después de expedido mandamiento de embargo.
Tercero. Que se declare como de la propiedad de los demandantes el terreno que se les detenta por consecuen-*82cía del embargo trabado con motivo de aquél juicio-ver-bal civil, reintegrándoles y amparándoles en su posesión.
Y cuarto. Que se cancelen la inscripción y anotación preventiva que aparecen á los folios 231 y su vuelto del tomo 11 de Peñuelas, finca número 257, citando en su apo-yo los artículos 1231, 1261, 1291, 1294 y 1297 del Código Civil antiguo y los correspondientes del Revisado.
Esa demanda se tramitó en rebeldía de los demandados compareciendo solamente en el acto de la celebración del juicio Don Angel Maldonado. Se practicó prueba de con-fesión, documental y testifical propuesta por el actor y tendente toda ella á demostrar la simulación de la deuda que se cobró por el ya referido juicio verbal civil.
La Corte de Distrito de Ponce, después de considerar que la prueba incumbe al actor, que la acción reclamada en juicio se funda en la nulidad de un acto preexistente 3^ que no se lian justificado las infracciones legales que los actores alegan que se cometieron en el juicio verbal civil cuya nulidad se solicita, dictó sentencia en 2 de Diciembre de 1903 declarando sin lugar la demanda y absol-viendo de ella á los demandados, con imposición de las costas á los demandantes.
Estos interpusieron apelación que se les admitió y con las correspondientes copias se personaron ante esta Cor-te Suprema, por medio del Letrado Don Eduardo Acuña quien presentó copia de una sentencia que no consta en el record y que por tanto no merece consideración, y el ale-gato sometiendo al exámen de esta Corte el punto de nu-lidad del juicio verbal civil, alegando sustancialmente las mismas razones que sobre el mismo motivo se alegaron en la demanda, con exposición de otras sobre la simulación de esa deuda, y en el acto de la vista desarrolló oralmente cuanto creyó conducente á su derecho, sin que concurrie-ra ninguno de los apelados.
El juicio verbal civil debatido no puede declararse nu-*83lo, aim suponiendo que adoleciese del vicio de nulidad que se-alega, y que éste se hubiera probado, porque el acto de la confesión hecha por el esposo, á nombre de su consorte, quedó convalidado por el reconocimiento que ella hizo de dicha confesión, ratificándola por actos, posteriores que demostraron su voluntad de tenerla, por válida y eficáz. Pero es -que los demandantes, hoy apelantes, no son par-te en .ese juicio, sino en cuanto pudiera perjudicarles en algún derecho, y el único acto que pudo causarles perjui-cio fué el embargo de tierras que dicen que son de su pro-piedad, y entonces el camino recto y procedente .no era el de alegar supuestas nulidades, sino el juicio de tercería, en donde cabían todas las alegaciones tendentes á identi-ficar, deslindar, y probar el dominio de las mismas con todas sus consecuencias.
ISTo puede aprovechar tampoco á los apelantes el hecho de que la deuda, que por Maldonado se reclamaba á los es-posos Rodríguez Colón, fuera simulada, porque no cons-ta que aquéllos fueran acreedores de éstos, y en tales con-diciones no pueden sostener -que se trataba de eludir el pago de tales acreencias.
Aquí terminaríamos nuestro estudio, pero en la súplica de la demanda, conjuntamente con la nulidad ya conside-rada, se solicita la rescisión del contrato de compra-venta celebrado entre Don José Gutiérrez Maldonado y Doña Eulogia Colón Sierra, con fecha 28 de Setiembre de 1897, por haberse hecho en fraude de acreedores, pero no es posible rescindir como fraudulenta la enagenación, si no se acredita, por los diferentes medios en derecho recono-cidos, la complicidad del adquirente en el fraude atribui-do al vendedor, y en este caso concreto que ocupa nuestra atención no se ha hecho prueba alguna tendente, á demos-trar los hechos necesarios al fin que se propusieron.
Las demás pretensiones 3a. y 4a. de la súplica de la de-manda descansan en el éxito de las dos primeras cuestio-nes planteadas ó sea la nulidad'y la rescisión, pero como *84éstas ya se lia visto que no pueden prosperar, caen aqué-llas por su base.
Por todo lo expuesto y por el propio fundamento de la sentencia que dictó la Corte de Ponce en dos de Diciem-bre de 1903, proponemos su confirmación con las costas á los demandantes.
Jueces concurrentes: fctyes. Presidente Quillones y Asociados, Hernández, MacLeary y Wolf.